FILED
                           NOT FOR PUBLICATION                             APR 16 2014

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


In re: REALIA, INC.,                             No. 12-60029

              Debtor,                            BAP No. 11-1334


NORTH AMERICAN SERVICE                           MEMORANDUM*
HOLDINGS, INC.,

              Appellant,

  v.

ERIC M. BLACK, L.L.C.,

              Appellee.


                          Appeal from the Ninth Circuit
                           Bankruptcy Appellate Panel
               Pappas, Dunn, and Jury, Bankruptcy Judges, Presiding

                        Argued and Submitted April 10, 2014
                             San Francisco, California

Before: SILVERMAN, W. FLETCHER, and BYBEE, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                           -2-
      Appellant North American Service Holdings, Inc. (“NASH”) seeks review

of the Bankruptcy Appellate Panel’s memorandum decision affirming the

bankruptcy court’s declaratory judgment that NASH did not hold an option to

purchase a parcel of real property in Visalia, California. This court independently

reviews the bankruptcy court’s decision, see, e.g., Ragsdale v. Haller, 780 F.2d
794, 795 (9th Cir. 1986), and we affirm.

      Upon de novo review, we determine that the bankruptcy court had ancillary

jurisdiction to interpret or to clarify its August 9, 2006 order. See Battle Ground

Plaza, LLC v. Ray (In re Ray), 624 F.3d 1124, 1135 (9th Cir. 2010). The

bankruptcy court reopened the bankruptcy case for this limited purpose, and

provided the parties with the requested clarification.

      Turning to the merits, we review the bankruptcy court’s conclusions of law

de novo, and its factual findings for clear error. See, e.g., Hedlund v. Educ. Res.

Inst. Inc., 718 F.3d 848, 853-54 (9th Cir. 2013). We conclude that NASH offers

no meritorious basis on which to vacate the bankruptcy court’s interpretation of its

own prior order. Accordingly, we affirm the bankruptcy court’s August 9, 2006

order, for the reasons given by the bankruptcy court.

      AFFIRMED.